      Case 2:17-cv-04140-DWL Document 167 Filed 06/27/19 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Wells Fargo Bank NA,                              No. CV-17-04140-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Wyo Tech Investment Group LLC, et al.,
13                  Defendants.
14
15           On June 19, 2019, Defendants CWT Canada II Limited Partnership, Resource
16   Recovery Corporation, and Jean Noelting (collectively, the “CWT Parties”) filed a motion
17   seeking an order to show cause (“OSC”) why seven nonparties—(1) Danzik Applied
18   Sciences, LLC, (2) Charles J. Davis, (3) Richard W. Davis, (4) Ashley Mosharrafa, (5)
19   Tamir Mosharrafa, (6) Ali M. Mosharrafa, and (7) Kristin Joiner Mosharrafa—should not
20   be held in contempt for their failure to respond to the subpoenas served on them. (Doc.
21   159.)
22           On June 20, 2019, the Court issued an order granting the motion (“the Order”).
23   (Doc. 161.) The Order also (1) set an OSC hearing date of June 27, 2019, (2) required the
24   non-parties to file any written response by June 25, 2019, and (3) authorized the CWT
25   parties to serve the non-parties with a copy of the Order “by overnight courier” by June 21,
26   2019. (Id.)
27           Later that day, the CWT parties filed an affidavit establishing that a copy of the
28   Order had been sent via “Federal Express-Priority Overnight Delivery” to all seven non-
      Case 2:17-cv-04140-DWL Document 167 Filed 06/27/19 Page 2 of 2



 1   parties. (Doc. 163.)
 2          The June 25, 2019 deadline for the non-parties to address the OSC order came and
 3   went without any of them filing a response.
 4          On June 27, 2019, the Court held the OSC hearing as scheduled. None of the non-
 5   parties appeared. The only attorneys present were (1) two of the CWT parties’ attorneys
 6   and (2) an attorney for Wyo Tech Investment Group LLC (“Wyo Tech”), who made clear
 7   that he does not represent any of the non-parties.
 8          Accordingly, and for the reasons more fully stated on the record during the June 27,
 9   2019 hearing, IT IS ORDERED that:
10          (1)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
11   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
12   Mosharrafa are held in civil contempt;
13          (2)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
14   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
15   Mosharrafa must pay the legal fees incurred by the CWT Parties in connection with
16   bringing the motion for an OSC and the OSC hearing; and
17          (3)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
18   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
19   Mosharrafa are each assessed a daily fine of $250 beginning on June 27, 2019 and lasting
20   until the non-party fully complies with the subpoena(s) at issue.
21          Dated this 27th day of June, 2019.
22
23
24
25
26
27
28


                                                 -2-
